— In an action to recover damages for wrongful death and personal injuries, defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County, entered December 13, 1976, as, upon a jury verdict, is in favor of plaintiff Estelle Glickman, individually, in the principal amount of $25,000. Judgment reversed insofar as appealed from, on the law, and new trial granted limited to the issue of damages only, with costs to abide the event, unless within 30 days after entry of the order to be made hereon, respondent shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $12,500, and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed insofar as appealed from, without costs or disbursements. The verdict in favor of respondent was excessive to the extent indicated herein (see Fasano v Wassi, 36 AD2d 780; MacDormand v Auchenpaugh, 29 AD2d 1022). Titone, J. P., Suozzi, Gulotta and Martuscello, JJ., concur.